Exhibit 10(c)
Digi International Inc.
ID:                           
11001 Bren Road East

Minnetonka, MN 55343
Notice of Grant of Stock Options and Option Agreement

     
[Optionee]
  Option Number:
 
   
[Address]
  Plan: [Digi International Inc. 2000 Omnibus Stock Plan]
 
   
[City, State, Zip]
  ID:

Effective [date], you have been granted a(n) Non-Qualified Stock Option to buy
[number of shares] shares of Digi International Inc. (the Company) stock at
$[per share exercise price]-per share.
The total option price of the shares granted is $[aggregate exercise price].
Shares in each period will become fully vested on the date shown.

             
Shares
  Vest Type   Full Vest   Expiration
 
             

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Plan identified above, as amended, and the Option Agreement, all of which
are attached and made a part of this document.

       
 
   
Digi International Inc.
  Date  
 
   
[Optionee]
  Date

 



--------------------------------------------------------------------------------



 



DIGI INTERNATIONAL INC.
2000 OMNIBUS STOCK PLAN
Terms and Conditions of Nonstatutory Stock Option Agreement
          These are the terms and conditions applicable to the NONSTATUTORY
STOCK OPTION AGREEMENT between Digi International Inc., a Delaware corporation
(the “Company”), and the optionee (the “Optionee”) listed on the cover page
hereof (the “Cover Page”) effective as of the date of grant. The Cover Page
together with these terms and conditions of Nonstatutory Stock Option Agreement
constitute the “Nonstatutory Stock Option Agreement.”
          WHEREAS, the Company desires to carry out the purposes of its Digi
International Inc. 2000 Omnibus Stock Plan as amended from time to time (the
“Plan”), by affording the Optionee an opportunity to purchase Common Stock of
the Company, par value $.01 per share (the “Common Shares”), according to the
terms set forth herein and on the Cover Page;
          NOW THEREFORE, the Company hereby grants this Option to the Optionee
under the terms and conditions as follows.
          1. Grant of Option. Subject to the terms of the Plan, the Company
hereby grants to the Optionee the right and option (the “Option”) to purchase
the number of Common Shares specified on the Cover Page, on the terms and
conditions hereinafter set forth. The Option is not intended by the Company to
be an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
          2. Purchase Price. The purchase price of each of the Common Shares
subject to the Option shall be the exercise price per share specified on the
Cover Page, which price has been specified in accordance with the Plan and shall
not be less than 100% of the Fair Market Value (as defined in paragraph 2.1(l)
of the Plan) of a common share as of the date of grant.
          3. Option Period.
          (a) Subject to the provisions of paragraphs 5(a), 5(b), 6(a) and 6(b)
hereof, the Option shall become exercisable as to the number of shares and on
the dates specified in the exercise schedule on the Cover Page. The exercise
schedule shall be cumulative; thus, to the extent the Option has not already
been exercised and has not expired, terminated or been canceled, the Optionee
may at any time, and from time to time, purchase all or any portion of the
Common Shares then purchasable under the exercise schedule.
          (b) The Option and all rights to purchase shares thereunder shall
cease on the earliest of:
     (i) the expiration date specified on the Cover Page (which date shall not
be more than ten years after the date of this Nonstatutory Stock Option
Agreement);
     (ii) the expiration of the period after the termination of the Optionee’s
employment (as defined in paragraph 5 of the Plan) within which the Option is
exercisable as specified in paragraph 5(a) or 5(b), whichever is applicable; or
     (iii) the date, if any, fixed for cancellation pursuant to paragraph 6(b)
hereof.
Notwithstanding any other provision in this Nonstatutory Stock Option Agreement,
in no event may anyone exercise the Option, in whole or in part, after its
original expiration date.

2



--------------------------------------------------------------------------------



 



          4. Manner of Exercising Option.
          Subject to the terms and conditions of this Nonstatutory Stock Option
Agreement, the Option may be exercised online with E*Trade at
www.etrade.com/stockplans or by such other means as the Committee shall approve.
In accordance with present practice, when your stock option is granted, a letter
or email will be sent to you from E*Trade with instructions on how to activate
your account with E*Trade so that you can view and exercise your stock options
online. If you are a director or officer of the Company, then you must contact
E*Trade Executive Support at 1-800-775-2793 in order to exercise your options.
          5. Exercisability of Option After Termination of Employment.
          (a) During the lifetime of the Optionee, the Option may be exercised
only while the Optionee is employed (as defined in paragraph 5 of the Plan) by
the Company or a parent or subsidiary thereof, and only if the Optionee has been
continuously so employed since the date of this Nonstatutory Stock Option
Agreement, except that:
     (i) if the Optionee is not an Outside Director (as defined in paragraph
2.1(t) of the Plan), the Option shall continue to be exercisable for three
months after termination of the Optionee’s employment for any reason other than
death or disability, but only to the extent that the Option was exercisable
immediately prior to the Optionee’s termination of employment;
     (ii) if the Optionee is not an Outside Director, in the event the Optionee
is disabled (within the meaning of Section 22(e)(3) of the Code) while employed,
the Optionee or his or her legal representative may exercise the Option (to the
extent specified in paragraph 6(a) of this Nonstatutory Stock Option Agreement)
within one year after the termination of the Optionee’s employment because of
such disability;
     (iii) if the Optionee is not an Outside Director and if the Optionee dies
while employed, or within three months after his or her termination of
employment, then (notwithstanding paragraph 5(a)(i) of this Nonstatutory Stock
Option Agreement) heirs or legatees of the Optionee’s estate or the person who
acquired the right to exercise the Option by bequest or inheritance may exercise
the Option (to the extent specified in paragraph 6(a)) within one year after the
death of the Optionee;
     (iv) if the Optionee is an Outside Director, the Option shall continue to
be exercisable after the Optionee’s employment ends for the remaining term of
the Option, but shall be exercisable only to the extent that the Option was
exercisable immediately prior to the end of Optionee’s employment, except that
if the Optionee’s employment ends because of death or disability, or the
Optionee dies within three months of his or her employment ending, the Option,
whether or not previously exercisable, shall become exercisable to the extent
specified in paragraph 6(a) of this Nonstatutory Stock Option Agreement and
shall continue to be exercisable after the Optionee’s employment ends for the
remaining term of the Option; and
     (v) if the Optionee’s employment terminates after a declaration pursuant to
paragraph 6(b) of this Nonstatutory Stock Option Agreement, the Optionee may
exercise the Option at any time permitted by such declaration.
If, during the term of the Option, the Optionee’s status changes to or from that
of an Outside Director, the provisions of this paragraph 5(a) shall be applied
to the Optionee based on the Optionee’s status as of the date the Option was
granted.
          (b) Neither the transfer of the Optionee between any combination of
the Company, its parent and any subsidiary of the Company, nor a leave of
absence granted to the Optionee and approved by the Committee, shall be deemed a
termination of employment. The terms “parent” and “subsidiary” as used herein
shall have the meaning ascribed to “parent corporation” and “subsidiary
corporation,” respectively, in Sections 424(e) and (f) (or successor provisions)
of the Code.

3



--------------------------------------------------------------------------------



 



          6. Acceleration of Option.
          (a) Disability or Death. If paragraph 5(a)(ii), 5(a)(iii) or the
exception clause of paragraph 5(a)(iv) of this Nonstatutory Stock Option
Agreement is applicable, the Option, whether or not previously exercisable,
shall become immediately exercisable in full if the Optionee shall have been
employed continuously by the Company or a parent or subsidiary thereof between
the date the Option was granted and the date of such disability or, in the event
of death, a date not more than three months prior to such death.
          (b) Dissolution, Liquidation, Merger. In the event of (i) a proposed
merger or consolidation of the Company with or into any other corporation,
regardless of whether the Company is the surviving corporation, unless
appropriate provision shall have been made for the protection of the Option by
the substitution, in lieu of the Option, of an option to purchase appropriate
voting common stock (the “Survivor’s Stock”) of the corporation surviving any
such merger or consolidation or, if appropriate, the parent corporation of the
Company or such surviving corporation, or, alternatively, by the delivery of a
number of shares of the Survivor’s Stock which has a Fair Market Value as of the
effective date of such merger or consolidation equal to the product of (A) the
excess of (x) the Event Proceeds per Common Share (as hereinafter defined)
covered by the Option as of such effective date, over (y) the Option exercise
price per Common Share, times (B) the number of Common Shares covered by the
Option, or (ii) the proposed dissolution or liquidation of the Company (such
merger, consolidation, dissolution or liquidation being herein called an
“Event”), the Committee shall declare, at least ten days prior to the actual
effective date of an Event, and provide written notice to the Optionee of the
declaration, that the Option, whether or not then exercisable, shall be canceled
at the time of, or immediately prior to the occurrence of, the Event (unless it
shall have been exercised prior to the occurrence of the Event) in exchange for
payment to the Optionee, within ten days after the Event, of cash equal to the
amount (if any), for each Common Share covered by the canceled Option, by which
the Event Proceeds per Common Share (as hereinafter defined) exceeds the
exercise price per Common Share covered by the Option. At the time of the
declaration provided for in the immediately preceding sentence, the Option shall
immediately become exercisable in full and the Optionee shall have the right,
during the period preceding the time of cancellation of the Option, to exercise
the Option as to all or any part of the Common Shares covered thereby. The
Option, to the extent it shall not have been exercised prior to the Event, shall
be canceled at the time of, or immediately prior to, the Event, as provided in
the declaration, and this Plan shall terminate at the time of such cancellation,
subject to the payment obligations of the Company provided in this paragraph
6(b). For purposes of this paragraph, “Event Proceeds per Common Share” shall
mean the cash plus the fair market value, as determined in good faith by the
Committee, of the non-cash consideration to be received per Common Share by the
stockholders of the Company upon the occurrence of the Event.
          7. Limitation on Transfer. During the lifetime of the Optionee, only
the Optionee or his or her guardian or legal representative may exercise the
Option. The Optionee shall not assign or transfer the Option otherwise than by
will or the laws of descent and distribution, and the Option shall not be
subject to pledge, hypothecation, execution, attachment or similar process. Any
attempt to assign, transfer, pledge, hypothecate or otherwise dispose of the
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon the Option, shall be null and void.
          8. Stockholder Rights Before Exercise. The Optionee shall have none of
the rights of a stockholder of the Company with respect to any share subject to
the Option until the share is actually issued to him or her upon exercise of the
Option.
          9. Adjustment For Changes in Capitalization. The Option is subject to
adjustment for changes in capitalization as provided in paragraph 16 of the
Plan.
          10. Tax Withholding. The parties hereto recognize that the Company or
a parent or subsidiary thereof may be obligated to withhold federal and state
income taxes and social security or other taxes upon the Optionee’s exercise of
the Option. The Optionee agrees that, at the time he or she exercises the
Option, if the Company or a parent or subsidiary thereof is required to withhold
such taxes, he or she will promptly pay in cash upon demand to the Company, or
the parent or subsidiary having such obligation, such amounts as shall be
necessary to satisfy such obligation; provided, however, that in lieu of all or
any part of such a cash payment, the Committee may, but shall not be required
to, (or, in the case of an Optionee who is an Outside Director (as defined in
the Plan), the Committee shall) permit the Optionee to elect to cover all or any
part of the required withholdings through a reduction of the number of

4



--------------------------------------------------------------------------------



 



Common Shares delivered to the Optionee or through a subsequent return to the
Company of shares delivered to the Optionee.
          11. Interpretation of this Nonstatutory Stock Option Agreement. All
decisions and interpretations made by the Committee with regard to any question
arising hereunder or under the Plan shall be binding and conclusive upon the
Company and the Optionee. In the event that there is any inconsistency between
the provisions of this Nonstatutory Stock Option Agreement and the Plan, the
provisions of the Plan shall govern.
          12. Discontinuance of Employment. This Nonstatutory Stock Option
Agreement shall not give the Optionee a right to continued employment with the
Company or any parent or subsidiary thereof, and the Company or any such parent
or subsidiary thereof employing the Optionee may terminate his or her employment
and otherwise deal with the Optionee without regard to the effect it may have
upon him or her under this Nonstatutory Stock Option Agreement.
          13. General. The Company shall at all times during the term of this
Option reserve and keep available such number of Common Shares as will be
sufficient to satisfy the requirements of this Nonstatutory Stock Option
Agreement. This Nonstatutory Stock Option Agreement shall be binding in all
respects on the Optionee’s heirs, representatives, successors and assigns. This
Nonstatutory Stock Option Agreement is entered into under the laws of the State
of Minnesota and shall be construed and interpreted thereunder.

5



--------------------------------------------------------------------------------



 



Certain of the options may include an addendum regarding acceleration of vesting
upon a change in control,
which reads substantially similar to the following:
DIGI INTERNATIONAL INC.
2000 OMNIBUS STOCK PLAN
Addendum I
to
Terms and Conditions of Nonstatutory Stock Option Agreement
     Paragraph 6, entitled “Acceleration of Option,” is amended to add new
subparagraph (c) which provides as follows:
     (c) Change in Control. The Option, whether or not previously exercisable,
shall become immediately exercisable in full upon the occurrence of any “Change
in Control”. A “Change in Control” shall be deemed to have occurred upon the
occurrence of either of the following events:
     (i) any person, as defined in Sections 3(a)(9) and 13(d)(3) of the
Securities Exchange Act of 1934 (the “Exchange Act”), becomes the “beneficial
owner” (as defined in Rule 13d-3 promulgated pursuant to the Exchange Act),
directly or indirectly, of securities of the Company having 25% or more of the
voting power in the election of directors of the Company, excluding, however,
Optionee (or a group of persons, including Optionee, acting in concert); or
     (ii) the occurrence within any period, commencing immediately after an
Annual Meeting of Stockholders and continuing to and including the Annual
Meeting of Stockholders occurring on or about the third anniversary date of the
commencement of such period, of a change in the Board of Directors of the
Company with the result that the Incumbent Members (as defined below) do not
constitute a majority of the Company’s Board of Directors. The term “Incumbent
Members” shall mean the members of the Board on the date of the commencement of
such period, provided that any person becoming a director during such period
whose election or nomination for election was approved by a majority of the
directors who, on the date of such election or nomination for election,
comprised the Incumbent Members shall be considered one of the Incumbent Members
in respect of such period.

6